[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION TO REARGUE (126)
The court heard this motion on March 11, 2002.
The children are entitled to be supported by each parent to the best of each parent's ability to do so. The plaintiff relies on an agreement she claimed to have made with the defendant while the family unit was still intact. The court is not bound by any such agreement. The court's ruling as to the plaintiff's earning capacity is not disturbed nor is the finding that she is "presently unemployed by choice."
The plaintiff is correct in pointing out that in arriving at the child support payable the court did not include the children's health insurance premiums of $100 weekly. The child support order is increased $50 weekly to $316 nunc pro tunc. The defendant shall pay the arrears created by this correction within 30 days.
The motion is granted in part and denied in part as aforsaid.
HARRIGAN, J.T.R.